DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 15 objected to because of the following informalities:  the carbonyl is missing a bond line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-11, 13, 15, 17, 19, 22, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkaoui et al. (WO 2012/126695) in view of Moszner et al. (US 2014/0296364).
Regarding claims 1, 3-5 and 9-11:  Cherkaoui et al. (WO ‘695) discloses thiol-ene adhesive compositions containing phosphonic acids [abstract], wherein Example 30 [Ex. 30; pg. 16, ln. 16-18; Table II F, Ex. 30] contains 28.81 wt% 1,7-octadiyne (106.17 g/mol), 66.35 wt% PETMP (pentaerythritoltetrakis(3-mercaptopropionate); 488.66 g/mol) [Table I]), 2.86 wt% IRG184 (1-hydroxycyclohexyl-phenyl ketone {photoinitiator} [pg. 13, ln. 3-22; Table I]), and 1.88 wt% MA154 (ethyl 2-[4-(dihydroxyphosphoryl)-2-oxa-butyl]acrylate (238.18 g/mol) {corresponding to a molar ratio of phosphonic acid groups to thiol groups of 0.02} [pg. 13, ln. 23-29; Table 1]) [Ex. 30; pg. 16, ln. 16-18; Table II F, Ex. 30].
Cherkaoui et al. (WO ‘695) does not disclose a phosphonic acid containing an allyl group.  However, Moszner et al. (US ‘364) discloses adhesives containing polymerizable bis-phosphonic acids of Formula I [abstract; 0007-0016, 0078], wherein the polymerizable group (PG) can be an allyl group [0011] {corresponding to a molar ratio of phosphonic acid group to allyl group of 2}.  Cherkaoui et al. (WO ‘695) and Moszner et al. (US ‘364) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of adhesives containing polymerizable phosphonic acids.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined polymerizable bis-phosphonic acids of Formula I containing an allyl group, as taught by Moszner et al. (US ‘364) in the invention of Cherkaoui et al. (WO ‘695), and would have been motivated to do so since Moszner et al. (US ‘364) suggests that polymerizable bis-phosphonic acids of Formula I are suitable for the preparation of adhesives [0006].
Regarding claim 2:  Cherkaoui et al. (WO ‘695) and Moszner et al. (US ‘364) renders the basic claimed composition obvious [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. a pH of 1.5 to, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 7:  Cherkaoui et al. (WO ‘695) discloses a molar ratio of phosphonic acid groups to alkyne groups of 0.015 [Ex. 30; pg. 16, ln. 16-18; Table II F, Ex. 30].  Cherkaoui et al. (WO ‘695) discloses 0.01 - 10 wt% of phosphonic acid [pg. 4, ln. 10-17].
While Cherkaoui et al. (WO ‘695) does not disclose Ex. 30 containing a molar ratio of phosphonic acid groups to alkyne groups 0.02 to 1, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 13:  Cherkaoui et al. (WO ‘695) discloses component A can be (meth)acrylate, allylether or alkyne [pg. 6, ln. 21-24], wherein the (meth)acrylates can have a higher functionality [pg. 7, ln. 1-2], such as a hyperbranched polyester [pg. 9, ln. 25-26; pg. 11, ln. 5-6].
Cherkaoui et al. (WO ‘695) discloses does not specifically disclose higher functionality alkynes, such as hyperbranched polyester types.  However, it would have been obvious to have employed higher functionality alkynes, such as hyperbranched polyester types, as Cherkaoui et al. (WO ‘695) discloses component A can be (meth)acrylate, allylether or alkyne [pg. 6, ln. 21-24], wherein the (meth)acrylates can have a higher functionality [pg. 7, ln. 1-2], such as a hyperbranched polyester [pg. 9, ln. 25-26; pg. 11, ln. 5-6].
Regarding claims 15 and 19:  Cherkaoui et al. (WO ‘695) discloses component A can be allylether or alkyne [pg. 6, ln. 21-24], wherein the allylether can be a triallyl triazine trione, such as triallyltriazine trione (TATATO; 1,3,5-triallyl-1,3,5-triazine-2,4,6-trione) [pg. 11, ln. 28-30].
Cherkaoui et al. (WO ‘695) discloses does not specifically disclose 1,3,5-tri(prop-2-yn-1-yl)-1,3,5-triazine-2,4,6-trione.  However, it would have been obvious to have employed 1,3,5-tri(prop-2-yn-1-yl)-1,3,5-triazine-2,4,6-trione as the alkyne, as Cherkaoui et al. (WO ‘695) discloses component A can be allylether or alkyne [pg. 6, ln. 21-24], wherein the allylether can have a triallyl triazine trione structure, such as triallyltriazine trione (TATATO; 1,3,5-triallyl-1,3,5-triazine-2,4,6-trione) [pg. 11, ln. 28-30].
Regarding claim 17:  Cherkaoui et al. (WO ‘695) discloses pentaerythritoltetrakis(3-mercaptopropionate) and trimethylolpropane tri-3-mercaptopropionate as the thiol component [pg. 5, ln. 28-29].  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). [see MPEP 2144.06].
Regarding claims 8 and 22:  Cherkaoui et al. (WO ‘695) discloses the composition can contain allyl ethers [pg. 11, ln. 7-19], in an amount of 25 to 98 wt % [pg. 4, ln. 10-17].
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 26:  Cherkaoui et al. (WO ‘695) discloses the composition was cured to produce 3D objects via digital light processing (50 µm thick layers) [pg. 6, ln. 7-20; pg. 19, ln. 12-26].
Cherkaoui et al. (WO ‘695) does not specifically disclose a patch.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claim 27:  Cherkaoui et al. (WO ‘695) discloses the composition can contain fillers [pg. 14, ln. 19-21].

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable Cherkaoui et al. (WO 2012/126695) over in view of Moszner et al. (US 2014/0296364).
Regarding claims 33 and 35:  Cherkaoui et al. (WO ‘695) discloses thiol-ene adhesive compositions containing phosphonic acids [abstract], wherein Example 30 [Ex. 30; pg. 16, ln. 16-18; Table II F, Ex. 30] contains 28.81 wt% 1,7-octadiyne (106.17 g/mol), 66.35 wt% PETMP (pentaerythritoltetrakis(3-mercaptopropionate); 488.66 g/mol) [Table I]), 2.86 wt% IRG184 (1-hydroxycyclohexyl-phenyl ketone {photoinitiator} [pg. 13, ln. 3-22; Table I]), and 1.88 wt% MA154 (ethyl 2-[4-(dihydroxyphosphoryl)-2-oxa-butyl]acrylate [pg. 13, ln. 23-29; Table 1]) [Ex. 30; pg. 16, ln. 16-18; Table II F, Ex. 30].  Cherkaoui et al. (WO ‘695) discloses the phosphonic acid and photoinitiator (IRG184) were placed into a glass vial.  Component A (1,7-octadiyne) was added to the bottle, followed by adding component B (pentaerythritoltetrakis(3-mercaptopropionate)) {corresponding to a kit} [pg. 16, ln. 18-26].
Cherkaoui et al. (WO ‘695) does not disclose a phosphonic acid containing an allyl group.  However, Moszner et al. (US ‘364) discloses adhesives containing polymerizable bis-phosphonic acids of Formula I [abstract; 0007-0016], wherein the polymerizable PG can be an allyl group [0011] {corresponding to a molar ratio of phosphonic acid group to allyl group of 2}.  Cherkaoui et al. (WO ‘695) and Moszner et al. (US ‘364) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of adhesives containing polymerizable phosphonic acids.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined polymerizable bis-phosphonic acids of Formula I containing an allyl group, as taught by Moszner et al. (US ‘364) in the invention of Cherkaoui et al. (WO ‘695), and would have been motivated to do so since Moszner et al. (US ‘364) suggests that polymerizable bis-phosphonic acids of Formula I are suitable for the preparation of adhesives [0006].

Claim(s) 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkaoui et al. (WO 2012/126695) in view of Moszner et al. (US 2014/0296364) as applied to claim 26 above, and further in view of Toda et al. (US 2016/0145392).
Regarding claims 27-28 and 30:  Cherkaoui et al. (WO ‘695) and Moszner et al. (US ‘364) renders the basic claimed patch obvious [as set forth above with respect to claim 26]; wherein Cherkaoui et al. (WO ‘695) discloses the composition can contain fillers [pg. 14, ln. 19-21].
Cherkaoui et al. (WO ‘695) does not disclose a ceramic filler or fibers.  However, Toda et al. (US ‘392) discloses ene-thiol adhesives [abstract; 0136] containing fillers, such as ceramic powder and carbon fiber [0119].  Cherkaoui et al. (WO ‘695) and Toda et al. (US ‘392) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of thiol-ene adhesives.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined ceramic powder and carbon fiber, as taught by Toda et al. (US ‘392) in the invention of Cherkaoui et al. (WO ‘695), and would have been motivated to do so since Toda et al. (US ‘392) suggests ceramic powder and carbon fiber as fillers [0119].

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkaoui et al. (WO 2012/126695) in view of Moszner et al. (US 2014/0296364) as applied to claim 1 above, and further in view of Bowman et al. (US 2013/0123381).
Regarding claim 32:  Cherkaoui et al. (WO ‘695) and Moszner et al. (US ‘364) renders the basic claimed composition obvious [as set forth above with respect to claim 1]; wherein Cherkaoui et al. (WO ‘695) discloses the composition can contain fillers [pg. 14, ln. 19-21].
Cherkaoui et al. (WO ‘695) does not disclose calcium phosphate.  However, Bowman et al. (US ‘381) discloses ene-thiol resins [abstract; 0136] containing fillers, such as calcium phosphate [0070].  Cherkaoui et al. (WO ‘695) and Bowman et al. (US ‘381) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of thiol-ene resins.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined calcium phosphate, as taught by Bowman et al. (US ‘381) in the invention of Cherkaoui et al. (WO ‘695), and would have been motivated to do so since Bowman et al. (US ‘381) suggests calcium phosphate as filler [0070].

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkaoui et al. (WO 2012/126695) in view of Moszner et al. (US 2014/0296364) as applied to claim 35 above, and further in view of Bowman et al. (US 2013/0123381).
Regarding claim 36:  Cherkaoui et al. (WO ‘695) and Moszner et al. (US ‘364) renders the basic claimed kit obvious [as set forth above with respect to claim 35]; wherein Cherkaoui et al. (WO ‘695) discloses the composition can contain fillers [pg. 14, ln. 19-21].
Cherkaoui et al. (WO ‘695) does not disclose calcium phosphate.  However, Bowman et al. (US ‘381) discloses ene-thiol resins [abstract; 0136] containing fillers, such as calcium phosphate [0070].  Cherkaoui et al. (WO ‘695) and Bowman et al. (US ‘381) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of thiol-ene resins.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined calcium phosphate, as taught by Bowman et al. (US ‘381) in the invention of Cherkaoui et al. (WO ‘695), and would have been motivated to do so since Bowman et al. (US ‘381) suggests calcium phosphate as filler [0070].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 14, 17, 20-22, 26-27, 30, 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 24, 26, 28-29 and 31-32 of copending Application No. 16/345,653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compositions, kit and patch substantially overlap in scope.  While Application No. 16/345,653 does not contain a third compound or additional compounds containing an alkyne group, it would have been obvious to have included a third/additional compounds containing an alkyne group, as claim 4 claims a third compound or additional compounds containing an alkyne group [claim 4].
Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767